Exhibit 10.4

EXECUTION VERSION

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of February 7, 2020,
is hereby entered into by and between Vertiv Holding Co, a Delaware corporation
formerly known as GS Acquisition Holdings Corp (the “Corporate Taxpayer”), and
VPE Holdings, LLC, a Delaware limited liability company (the “Stockholder” and,
together with the Corporate Taxpayer and the Stockholder, collectively, the
“Parties”).

RECITALS

WHEREAS, the Stockholder is the historic owner of Vertiv Holdings, LLC, a
Delaware limited liability company (the “Company”);

WHEREAS, on December 10, 2019, the Corporate Taxpayer (as GS Acquisition
Holdings Corp, a Delaware corporation), Crew Merger Sub I LLC, a Delaware
limited liability company and a direct, wholly-owned subsidiary of the Corporate
Taxpayer (“First Merger Sub”), Crew Merger Sub II LLC, a Delaware limited
liability company and a direct, wholly-owned subsidiary of the Corporate
Taxpayer (“Second Merger Sub”), the Stockholder and the Company entered into the
certain Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which
First Merger Sub will merge with and into the Company, the separate corporate
existence of First Merger Sub will cease (the “First Merger”) and, as part of an
integrated transaction, immediately following the First Merger, the Company will
merge with and into Second Merger Sub, the separate corporate existence of the
Company will cease and Second Merger Sub as the surviving company will continue
as a wholly-owned subsidiary of the Corporate Taxpayer;

WHEREAS, the acquisition of the Company by Vertiv JV Holdings, LLC, a Delaware
limited liability company formerly known as Cortes NP JV Holdings, LLC, and the
parent entity of Stockholder, pursuant to the certain transaction agreement,
dated July 29, 2016, as well as historical acquisition activities of the Group
Companies, including without limitation pursuant to that certain asset purchase
agreement dated January 19, 2018 to which the Company’s subsidiaries Vertiv
Corporation (formerly known as Liebert Corporation), Vertiv Tech Co., Ltd. and
Chloride Group Ltd are party, resulted in an increase to the tax basis of
certain intangible assets of the Company (together, the “Additional Basis
Recovery”, as defined below);

WHEREAS, the Company is entitled to the use of that certain Tax credit for
increasing research activities (the “R&D Credit”, as defined below);

WHEREAS, the payment by the Group Companies of certain expenses in connection
with the Transactions will generate certain income tax deductions for the Group
Companies (the “Seller Expense Deductions”, as defined below);

WHEREAS, the income, gain, loss, deduction and other Tax items of the Corporate
Taxpayer and its Subsidiaries (as defined below) may be affected by the
Additional Basis Recovery and the R&D Credit and the Seller Expense Deductions
(collectively, the “Tax Assets”); and



--------------------------------------------------------------------------------

WHEREAS, the Parties desire to make certain arrangements with respect to the
effect of the Tax Assets on the actual liability for Taxes of the Corporate
Taxpayer;

NOW, THEREFORE, in consideration of the foregoing premises and the respective
covenants and agreements contained herein, the receipt and sufficiency of which
is hereby acknowledged, and intending to be legally bound hereby, the Parties
agree as follows:

ARTICLE I

DEFINITIONS

1.1    Definitions. As used in this Agreement, the terms set forth in this
ARTICLE I have the following meanings.

“Additional Basis Recovery” means any (a) amortization deductions for Tax
purposes attributable to the increase in tax basis of the Applicable Assets of
the Group Companies resulting from or associated with the Historical
Transactions (including to the extent attributable to capitalized organizational
costs, capitalized transaction costs, or capitalized debt issuance costs, and,
for the avoidance of doubt, any tax basis of assets described in clause (ii) of
the definition of Applicable Asset attributable to such increase in tax basis)
and (b) without duplication, any reduction of items of gain or income or
increase in items of loss or deductions attributable to such increase in tax
basis of amortizable assets, as specifically set forth on Annex B.

“Advisory Firm” means any accounting firm or any law firm that, in either case,
is nationally recognized as being expert in tax matters.

“Affiliate” means, with respect to any specified Person, (a) any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, and (b) a
Member of the Immediate Family of such specified Person.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” has the meaning set forth in the Preamble.

“Amended Schedule” has the meaning set forth in Section 2.2(b).

“Applicable Asset” means (i) any intangible asset that is amortizable under
Section 197, or other provision, of the Code that was held by a Group Company
for U.S. federal income tax purposes immediately after an applicable Historical
Transaction and any covenant entered into in connection with an applicable
Historical Transaction that is amortizable under Section 197, or other
provision, of the Code and (ii) any asset that is “substituted basis property”
as defined in the Code with respect to any asset described in clause (i) (or any
other asset described in this clause (ii)); provided, that Applicable Asset does
not include any asset or portion thereof as to which there was a Divestiture or
that is “substituted basis property” with respect to any asset (or portion
thereof) as to which there was a Divestiture, in each case, beginning on the
effective date of the Divestiture.

 

2



--------------------------------------------------------------------------------

“Assumed State and Local Tax Rate” means, with respect to any Taxable Year, the
sum of the effective rates of tax imposed on the aggregate net income of the
Corporate Taxpayer in each state or local jurisdiction in which the Corporate
Taxpayer files Tax Returns for such Taxable Year, with the effective rate in any
state or local jurisdiction being equal to the product of: (i) the apportionment
factor on the income or franchise Tax Return filed by the Corporate Taxpayer in
such jurisdiction for such Taxable Year, and (ii) the maximum applicable
corporate tax rate in effect in such jurisdiction in such Taxable Year.

“Board” means the Board of Directors of the Corporate Taxpayer.

“Breach” has the meaning set forth in Section 4.1(b).

“Business Day” means any day, other than Saturday, Sunday or any other day on
which banks located in the State of New York are authorized or required to
close.

“Change in Control” shall be deemed to have occurred upon:

(a)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the Corporate Taxpayer’s assets (determined on a
consolidated basis) to any person or group (as such term is used in
Section 13(d)(3) of the Exchange Act) other than to (i) any Subsidiary of the
Corporate Taxpayer or (ii) an entity if the Voting Securities of the Corporate
Taxpayer outstanding immediately prior thereto represent at least 50.1% of the
total voting power represented by the Voting Securities of such entity
outstanding immediately after such sale, lease or transfer; provided, that, for
clarity and notwithstanding anything to the contrary, neither the approval of
nor consummation of a transaction treated for U.S. federal income tax purposes
as a liquidation into the Corporate Taxpayer of its Subsidiaries or merger of
such entities into one another will constitute a “Change in Control”;

(b)    the merger, reorganization or consolidation of the Corporate Taxpayer
with any other person, other than a merger, reorganization or consolidation
which would result in the Voting Securities of the Corporate Taxpayer
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50.1% of the total voting power represented by the
Voting Securities of the Corporate Taxpayer or such surviving entity outstanding
immediately after such merger or consolidation;

(c)    the liquidation or dissolution of the Corporate Taxpayer other than a
liquidation or dissolution which substantially all of the Corporate Taxpayer’s
assets (determined on a consolidated basis) are transferred to an entity if the
Voting Securities of the Corporate Taxpayer outstanding immediately prior
thereto represent at least 50.1% of the total voting power represented by the
Voting Securities of such entity outstanding immediately after such liquidation
or dissolution; or

(d)    the acquisition, directly or indirectly, by any person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) (other than (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporate Taxpayer or (ii) a corporation or other entity owned, directly or
indirectly, owned by the stockholders

 

3



--------------------------------------------------------------------------------

of the Corporate Taxpayer in substantially the same proportions as their
ownership of stock of the Corporate Taxpayer) of more than 50.1% of the
aggregate voting power of the Voting Securities of the Corporate Taxpayer other
than an acquisition by an entity if the Voting Securities of the Corporate
Taxpayer outstanding immediately prior thereto represent at least 50.1% of the
total voting power represented by the Voting Securities of such entity
outstanding immediately after such acquisition.

provided; however, that no action or actions which would otherwise constitute a
Change of Control shall be treated as causing a Change of Control if such action
or actions were caused by the acquisition, directly or indirectly, by the
Stockholder or any of its affiliates of Voting Securities of the Corporate
Taxpayer in any transaction not otherwise contemplated by the Merger Agreement.

“Closing Date” means the date on which the closing of the transactions
contemplated by the Merger Agreement occur.

“Code” means the Internal Revenue Code of 1986, as amended and any successor
U.S. federal income tax law. References to a section of the Code include any
successor provision of Law.

“Company” has the meaning set forth in the Recitals.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.

“Corporate Taxpayer” has the meaning set forth in the Preamble.

“Corporate Taxpayer Group” means any of the Corporate Taxpayer and its
Subsidiaries.

“Corporate Taxpayer Return” means the U.S. federal, state or local Tax Return,
as applicable, of the Corporate Taxpayer or any Subsidiary of the Corporate
Taxpayer (and any Tax Return filed for a consolidated, affiliated, combined or
unitary group of which the Corporate Taxpayer or any Subsidiary of the Corporate
Taxpayer is a member) filed with respect to Taxes for any Taxable Year.

“Cumulative Net Realized Tax Benefit” means, for a Taxable Year, the cumulative
amount of Realized Tax Benefits for all Taxable Years or portions thereof, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year or portion thereof shall be determined based on
the most recent Tax Benefit Schedule or Amended Schedule, if any, in existence
at the time of such determination. If a Cumulative Net Realized Tax Benefit is
being calculated with respect to a portion of a Taxable Year, then calculations
of the Cumulative Net Realized Tax Benefit (including determinations relating to
Additional Basis Recovery to the extent applicable) shall be made as if there
were an interim closing of the books and the Taxable Year had closed on the
relevant date.

“Default Rate” means LIBOR plus 500 basis points.

 

4



--------------------------------------------------------------------------------

“Deferral Period” has the meaning set forth in Section 3.2.

“Deferred Payments” has the meaning set forth in Section 3.2.

“Determination” has the meaning ascribed to such term in Section 1313(a) of the
Code or similar provisions of state and local Tax Law, as applicable, or any
other event (including the execution of Internal Revenue Service Form 870-AD)
that finally and conclusively establishes the amount of any liability for Tax.

“Divestiture” means any sale, disposition or transfer of all or a portion of a
direct or indirect interest in an Applicable Asset if (i) after and as a result
of such sale, disposition or transfer, the full amount of Additional Basis
Recovery has not been recovered and is not recoverable by the Corporate Taxpayer
or its Subsidiaries in respect of such Applicable Asset or portion thereof (or a
successor asset) through amortization or otherwise for U.S. federal income tax
purposes, or (ii) some or all of the gain or loss is not recognized with respect
to such sale, disposition or transfer pursuant to a non-recognition provision of
the Code and such sale, disposition or transfer is to an entity that is not a
wholly owned Subsidiary and that is not part of the Corporate Taxpayer’s U.S.
federal consolidated tax group (provided that, in the case of any such entity
that is a partnership, a Divestiture shall not be deemed to occur with respect
to any portion of such Applicable Asset in respect of which the Corporate
Taxpayer or its Subsidiaries can continue to recover the Additional Basis
Recovery in respect of such Applicable Asset through amortization for U.S.
federal income tax purposes), in each case, other than any such sale,
disposition or transfer that constitutes a Change in Control.

“Divestiture Acceleration Payment” has the meaning set forth in Section 4.3(c).

“Early Termination Date” means (i) subject to clause (ii), the date of an Early
Termination Notice for purposes of determining the Early Termination Payment and
(ii) in the event of a Divestiture the effective date of such Divestiture.

“Early Termination Effective Date” has the meaning set forth in Section 4.2.

“Early Termination Notice” has the meaning set forth in Section 4.2.

“Early Termination Payment” has the meaning set forth in Section 4.3(b).

“Early Termination Rate” means LIBOR plus 500 basis points.

“Early Termination Schedule” has the meaning set forth in Section 4.2.

“Effective Time” has the meaning given to such term in the Merger Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expert” has the meaning set forth in Section 7.9.

“Final Year” has the meaning set forth in Section 3.1(c).

 

5



--------------------------------------------------------------------------------

“First Merger” has the meaning set forth in the Recitals.

“First Merger Sub” has the meaning set forth in the Recitals.

“First Seller Expense Deduction Payment Date” has the meaning set forth in
Section 3.2.

“Fourth Tax Year” means the fourth Taxable Year ending after the Closing Date
(but in no event ending after December 31, 2023).

“Governmental Entity” means any court, tribunal, arbitrator, authority, agency,
commission, legislative body or official of the United States or any state, or
similar governing entity, in the United States or in a foreign jurisdiction.

“Group Company” and “Group Companies” have the respective meanings given to such
terms in the Merger Agreement.

“Historical Transactions” means any and all of the acquisition transactions
effected by a Group Company prior to the date of this Agreement.

“Hypothetical Tax Liability” means with respect to any Taxable Year, the
liability for Taxes for such Taxable Year or portion thereof of the Corporate
Taxpayer and its Subsidiaries (including for the sake of clarity the Company and
its Subsidiaries), calculated using the same methods, elections, conventions and
similar practices used in calculating the actual liability for Taxes of the
Corporate Taxpayer and its Subsidiaries on the relevant Corporate Taxpayer
Return, but (i) without taking into account any Tax Assets and (ii) for purposes
of determining the liability for state and local Taxes for a Taxable Year
(which, for the avoidance of doubt, shall be deducted to the fullest extent
permitted under applicable law in determining the liability for U.S. federal
income Taxes for a Taxable Year), the combined tax rate for state and local
Taxes shall be the Assumed State and Local Tax Rate for such Taxable Year. If a
Hypothetical Tax Liability is being calculated with respect to a portion of a
Taxable Year, then calculations of the Hypothetical Tax Liability shall be made
as if there were an interim closing of the books of the Corporate Taxpayer and
its Subsidiaries and the Taxable Year had closed on the relevant date.

“Interest Amount” has the meaning set forth in Section 3.1(b)(iii).

“IRS” means the Internal Revenue Service.

“Law” means any statute, law (including common law), code, treaty, ordinance,
rule or regulation of any Governmental Entity.

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Reuters Screen page “LIBOR01” (or if such screen shall cease to
be publicly available, as reported by any other publicly available source of
such market rate) for London interbank offered rates for U.S. dollar deposits
for such period; provided, that if LIBOR is no longer a widely recognized
benchmark rate for newly originated loans in the U.S. loan market in U.S.
dollars, then the parties will meet and confer reasonably and in good faith to
agree upon a replacement interest rate, and its method of application, to
replace LIBOR for all purposes under this Agreement, and in connection
therewith, the parties hereto shall amend this Agreement in such a manner as may
be necessary or appropriate.

 

6



--------------------------------------------------------------------------------

“Merger Agreement” has the meaning set forth in the Recitals.

“Maximum Rate” has the meaning set forth in Section 3.6.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trust naming only one or more of the
Persons listed in clause (a) above as beneficiaries.

“Net Tax Benefit” has the meaning set forth in Section 3.1(b).

“Objection Notice” has the meaning set forth in Section 2.2(a).

“Parties” has the meaning set forth in the Preamble.

“Payment Date” with respect to any payment required hereunder is the date such
payment is actually made.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
Governmental Entity or other entity.

“Pre-Closing Tax Period” means (i) each Tax period of a Group Company or the
Group Companies that ends on or prior to the Closing Date (as defined in the
Merger Agreement) and (ii) for any Tax period of a Group Company or the Group
Companies that begins on or prior to the Closing Date and ends after the Closing
Date, the portion of such Tax period than ends on the Closing Date.

“Present Value Payment” has the meaning set forth in Section 3.1(c).

“Post-Final Year Tax Assets Amount” has the meaning set forth in Section 3.1(c).

“R&D Credit” the amount of available and unused U.S. federal income tax credits
for increasing research activities prior to the date of this Agreement
(including carryforwards of such credits) to which the Company is entitled
pursuant to Section 41 of the Code and any corresponding state or local Tax
credits, as specifically set forth on Annex B.

“Realized Tax Benefit” means, for a Taxable Year (or portion thereof) beginning
after the Closing Date, the excess, if any, of the Hypothetical Tax Liability
for such Taxable Year (or portion thereof) over the actual liability for Taxes
of the Corporate Taxpayer and its Subsidiaries for such Taxable Year (or portion
thereof). If all or a portion of the actual liability for such Taxes for the
Taxable Year arises as a result of an audit by a Taxing Authority of any Taxable
Year, such liability shall not be included in determining the Realized Tax
Benefit unless and until there has been a Determination. If an “actual
liability” for Taxes is being calculated with respect to a portion of a Taxable
Year, then calculations of such actual liability (including determinations

 

7



--------------------------------------------------------------------------------

relating to the Tax Assets to the extent applicable) shall be made as if there
were an interim closing of the books of the relevant entity and its Subsidiaries
and the Taxable Year had closed on the relevant date.

“Realized Tax Detriment” means, for a Taxable Year (or portion thereof)
beginning after the Closing Date, the excess, if any, of the actual liability
for Taxes of the Corporate Taxpayer and its Subsidiaries for such Taxable Year
(or portion thereof), over the Hypothetical Tax Liability for such Taxable Year
(or portion thereof). If all or a portion of the actual liability for such Taxes
for the Taxable Year arises as a result of an audit by a Taxing Authority of any
Taxable Year, such liability shall not be included in determining the Realized
Tax Detriment unless and until there has been a Determination. If an “actual
liability” for Taxes is being calculated with respect to a portion of a Taxable
Year, then calculations of such actual liability (including determinations
relating to the Tax Assets to the extent applicable) shall be made as if there
were an interim closing of the books of the relevant entity and its Subsidiaries
and the Taxable Year had closed on the relevant date.

“Realized Tax Benefit or Detriment” has the meaning set forth in Section 2.1(a).

“Reconciliation Dispute” has the meaning set forth in Section 7.9.

“Reconciliation Procedures” has the meaning set forth in Section 2.2(a).

“Schedule” means any of the following: (i) a Tax Benefit Schedule or (ii) the
Early Termination Schedule, and, in each case, any amendments thereto.

“Second Merger Sub” has the meaning set forth in the Recitals.

“Seller Expense Deductions” means income Tax deductions of the Group Companies
resulting from (i) the payment of any Company Transaction Costs (as defined in
the Merger Agreement) and (ii) the repayment of any Indebtedness (as defined in
the Merger Agreement) in connection with the Transactions (including, for the
avoidance of doubt, any resulting breakage costs and the acceleration of any
original issue discount payments, underwriting fees and expenses and sponsor
transaction fees), to the extent included in the Closing Indebtedness Amount (as
defined in the Merger Agreement), in the case of each of (i) and (ii), to the
extent resulting from the expenditures specifically set forth on Annex C (the
amounts of such expenditures subject to amendment by Stockholder at Closing
provided such amendments are supported by reasonable documentation) and solely
to the extent deductible under applicable Tax Law.

“Seller Expense Deduction Amount” has the meaning set forth in Section 3.1(b).

“Seller Expense Deduction Deferral Period” has the meaning set forth in
Section 3.2.

“Senior Obligations” has the meaning set forth in Section 5.1.

“Stockholder” has the meaning set forth in the Preamble.

 

8



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such Person, owns, directly or indirectly, or
otherwise controls more than twenty-five percent (25%) of the voting power or
other similar interests or the sole general partner interest or managing member
or similar interest of such Person.

“Tax Assets” has the meaning set forth in the Recitals.

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b).

“Tax Benefit Schedule” has the meaning set forth in Section 2.1(a).

“Tax Return” means any return, declaration, election, report or similar
statement filed or required to be filed with a Taxing Authority with respect to
Taxes (including any attached schedules), including any information return,
claim for refund, declaration of estimated Tax, and amendments of any of the
foregoing.

“Taxable Year” means a “taxable year” (as defined in Section 441(b) of the Code
(or comparable provisions of state or local Tax Law)) of the Corporate Taxpayer
or any Subsidiary thereof, ending after the date hereof.

“Tax” and “Taxes” means any and all U.S. federal, state and local taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, and any interest related to such Tax.

“Taxing Authority” means any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

“TRA Payment” means a Tax Benefit Payment (including any Deferred Payment), an
Early Termination Payment and any Divestiture Acceleration Payment.

“Transactions” means the transactions contemplated by the Merger Agreement,
including the Mergers (as defined therein).

“Treasury Regulations” means the final, temporary and (to the extent they can be
relied upon) proposed regulations under the Code promulgated from time to time
(including corresponding provisions and succeeding provisions) as in effect for
the relevant taxable period.

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (a) in each Taxable Year ending after such Early Termination Date, the
Corporate Taxpayer and its Subsidiaries will have taxable income sufficient to
fully utilize (i) the deductions described in clause (a) of the definition of
Additional Basis Recovery arising during such Taxable Year or future Taxable
Years in which such deductions would become available, (ii) the R&D Credit in
the manner set forth in Annex B, and (iii) the Seller Expense Deductions
available during such Taxable Year or future Taxable Years in which such
deductions would become available, (b) the U.S. federal income tax rates and
state and local income tax rates that will be in effect for each such Taxable
Year will be those specified for each such Taxable Year by the Code and other

 

9



--------------------------------------------------------------------------------

Law as in effect on the Early Termination Date (but taking into account for the
applicable Taxable Years adjustments to the tax rates that have been enacted as
of the Early Termination Date with a delayed effective date and, in the case of
state and local taxes, using the applicable Assumed State and Local Tax Rate)
and (c) any loss carryovers generated by deductions described in clause (a) of
the definition of Additional Basis Recovery, and any Seller Expense Deductions,
that are available as of the Early Termination Date will be used by the
Corporate Taxpayer on a pro rata basis beginning in the Taxable Year including
the Early Termination Date and ending in the Taxable Year that includes the
fifteenth anniversary of the Historical Transaction, taking into account any and
all applicable limitations, (d) to the extent that (A) an asset described in
clause (i) of the definition of Applicable Asset is not held by the Corporate
Taxpayer or a Subsidiary as of the Early Termination Date, and (B) a
non-depreciable or non-amortizable asset described in clause (ii) of the
definition of Applicable Asset that is received in exchange for the asset
described in Clause (A) is held by the Corporate Taxpayer or a Subsidiary, any
such non-depreciable or non-amortizable asset will be disposed of on the later
of (i) the fifteenth anniversary of the Historical Transaction or (ii) the Early
Termination Date, for an amount sufficient to fully utilize the tax basis with
respect to such asset; provided, that in the event of a Change in Control which
includes a taxable sale of such asset (including the sale of equity interests in
a Subsidiary classified as a partnership or disregarded entity that directly or
indirectly owns such asset), such asset shall be deemed disposed of at the time
of the Change in Control, and (e) the Corporate Taxpayer will make a Tax Benefit
Payment on the due date (without taking into account automatic extensions) for
each Taxable Year for which a Tax Benefit Payment would be due.

“Voting Securities” means any securities of the Corporate Taxpayer which are
entitled to vote generally in matters submitted for a vote of the Corporate
Taxpayer’s stockholders or generally in the election of the Board.

1.2    Terms Generally. In this Agreement, unless otherwise specified or where
the context otherwise requires:

(a)    the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;

(b)    words importing any gender shall include other genders;

(c)    words importing the singular only shall include the plural and vice
versa;

(d)    the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;

(e)    the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;

(f)    unless otherwise indicated, references to “Annexes,” Articles,”
“Exhibits,” “Sections” or “Schedules” shall be to Annexes Articles, Exhibits,
Sections or Schedules of or to this Agreement;

 

10



--------------------------------------------------------------------------------

(g)    references to the “Corporate Taxpayer Group” are references to members of
the Corporate Taxpayer Group individually and collectively;

(h)    references to any Person include the successors and permitted assigns of
such Person;

(i)    the use of the words “or,” “either” and “any” shall not be exclusive;

(j)    wherever a conflict exists between this Agreement and any other agreement
between the Parties, this Agreement shall control but solely to the extent of
such conflict;

(k)    references to “$” or “dollars” means the lawful currency of the United
States of America;

(l)    references to any agreement, contract or schedule, unless otherwise
stated, are to such agreement, contract or schedule as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;

(m)    references to any law, statute, regulation or other government rule is to
it as amended, consolidated, replaced, supplemented or interpreted from time to
time and, as applicable, is to corresponding provisions of successor laws,
statutes regulations or other government rules;

(n)    capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Merger Agreement; and

(o)    the Parties have participated collectively in the negotiation and
drafting of this Agreement; accordingly, in the event an ambiguity or question
of intent or interpretation arises, it is the intention of the Parties that this
Agreement shall be construed as if drafted collectively by the Parties, and that
no presumption or burden of proof shall arise favoring or disfavoring any Party
by virtue of the authorship of any provisions of this Agreement.

ARTICLE II

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

2.1    Tax Benefit Schedule.

(a)    Tax Benefit Schedule. Within forty-five (45) calendar days after the due
date (taking into account valid extensions) of the U.S. federal income Tax
Return of the Corporate Taxpayer for any Taxable Year in which there is a
Realized Tax Benefit or Realized Tax Detriment (collectively, a “Realized Tax
Benefit or Detriment”), the Corporate Taxpayer shall provide to the Stockholder
a schedule showing in reasonable detail the calculation of the Realized Tax
Benefit or Detriment for such Taxable Year, the Cumulative Net Realized Tax
Benefit as of the end of such Taxable Year and any Tax Benefit Payment due in
respect of such Taxable Year (a “Tax Benefit Schedule”). The Tax Benefit
Schedule provided by the Corporate Taxpayer will become final as provided in
Section 2.2(a) and shall be subject to amendment as provided in Section 2.2(b).

 

11



--------------------------------------------------------------------------------

(b)    Applicable Principles. The Realized Tax Benefit or Detriment for each
Taxable Year is intended to measure the decrease or increase in the actual
liability for Taxes of the Corporate Taxpayer and its Subsidiaries for such
Taxable Year (or portion thereof) attributable to the Tax Assets determined
using a “with and without” methodology. For the avoidance of doubt, (i) the
actual liability for Taxes of the Corporate Taxpayer and its Subsidiaries will
take into account any items attributable to the Tax Assets (and any carryovers
and carrybacks attributable thereto) and, for the avoidance of doubt, such Tax
Assets (including carryovers and carrybacks attributable thereto) shall be taken
into account by the Corporate Taxpayer and its Subsidiaries after taking into
account the Tax assets and attributes available for use in the applicable
Taxable Year (including, without limitation, any deductions, credits, carryovers
and carrybacks or other similar Tax assets and attributes) to the extent such
Tax assets and attributes were generated by the businesses and assets held by
the Group Companies as of the Effective Time (for the avoidance of doubt, any
Tax assets and attributes (including, without limitation, any deductions,
credits, carryovers and carrybacks or other similar Tax assets and attributes)
attributable to businesses or assets acquired after the Effective Time shall be
taken into account by the Corporate Taxpayer and its Subsidiaries only after
taking into account the Tax Assets (including carryovers and carrybacks
attributable thereto)) and (ii) the Hypothetical Tax Liability shall not take
into account any Tax Assets (including any carryovers and carrybacks
attributable thereto). Carryovers or carrybacks of any Tax item attributable to
the Tax Assets shall be considered to be subject to the rules and limitations of
the Code and the Treasury Regulations or the appropriate provisions of U.S.
state and local Tax Law, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. (For the avoidance
of doubt, any Tax Asset not used in a Taxable Year of the Corporate Taxpayer
shall be carried over or carried back, and if carried over, used by the
Corporate Taxpayer in each subsequent Taxable Year to the extent permitted by
the rules and limitations of the Code and the Treasury Regulations or the
appropriate provisions of U.S. state and local Tax Law, as applicable.)

2.2    Procedure; Amendments.

(a)    Procedure. Every time the Corporate Taxpayer delivers to the Stockholder
an applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.2(b), including any Early Termination Schedule
or amended Early Termination Schedule, the Corporate Taxpayer shall also allow
the Stockholder, upon request, reasonable access, at the Stockholder’s sole
cost, to the appropriate representatives, as reasonably determined by the
Corporate Taxpayer, of the Corporate Taxpayer and the Advisory Firm that
prepared the relevant Corporate Taxpayer Returns and Schedule in connection with
a review of such Schedule. Without limiting the application of the preceding
sentence, the Corporate Taxpayer shall, upon reasonable request, deliver to the
Stockholder work papers providing reasonable detail regarding the computations
reflected in such Schedule. An applicable Schedule or amendment thereto shall,
subject to the final sentence of this Section 2.2(a), become final and binding
on the Stockholder thirty (30) calendar days from the first date on which the
Corporate Taxpayer sent the Stockholder the applicable Schedule or amendment
thereto unless (i) the Stockholder within thirty (30) calendar days after the
date the Corporate Taxpayer sent such Schedule or amendment thereto provides the
Corporate Taxpayer with written notice of a material objection to such Schedule
made in good faith and setting forth in reasonable detail the Stockholder’s
material objection along with a letter from an Advisory Firm supporting such

 

12



--------------------------------------------------------------------------------

objection, if such objection relates to the application of Tax Law (an
“Objection Notice”) or (ii) the Stockholder provides a written waiver of the
right to provide any Objection Notice with respect to such Schedule or amendment
thereto within the period described in clause (i) above, in which case such
Schedule or amendment thereto becomes binding on the date the waiver is received
by the Corporate Taxpayer. If the Corporate Taxpayer and the Stockholder are
unable to resolve the issues raised in such Objection Notice within thirty
(30) calendar days after receipt by the Corporate Taxpayer of the Objection
Notice (or such longer period as they may agree in writing), the Corporate
Taxpayer and the Stockholder shall employ the reconciliation procedures
described in Section 7.9 (the “Reconciliation Procedures”).

(b)    Amended Schedule. The applicable Schedule for any Taxable Year shall be
amended from time to time by the Corporate Taxpayer or at the request of the
Stockholder (i) in connection with a Determination affecting such Schedule,
(ii) to correct inaccuracies in the Schedule identified after the date the
Schedule was provided to the Stockholder, (iii) to comply with an Expert’s
determination under the Reconciliation Procedures, (iv) to reflect a change in
the Realized Tax Benefit or Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other Tax item to such Taxable Year or
(v) to reflect a change in the Realized Tax Benefit or Detriment for such
Taxable Year attributable to an amended Tax Return filed for such Taxable Year
(any such Schedule, an “Amended Schedule”).

2.3    Consistency with Tax Returns. Notwithstanding anything to the contrary
herein, all calculations and determinations hereunder (other than, where the
context does not permit, the Hypothetical Tax Liability), including the Tax
Assets, the Schedules, and the determination of the Realized Tax Benefit or
Detriment, shall be made in accordance with any elections, methodologies or
positions taken on the relevant Corporate Taxpayer Returns.

ARTICLE III

TAX BENEFIT PAYMENTS

3.1    Payments.

(a)    Payments. Except (i) with respect to any Present Value Payment (as
defined below) described in Section 3.1(c), (ii) with respect to any Deferred
Payments (as defined below) described in Section 3.2 or (iii) as provided in
Section 5.3, within five (5) Business Days after a Tax Benefit Schedule with
respect to a Taxable Year delivered to the Stockholder pursuant to this
Agreement becomes final in accordance with ARTICLE II, the Corporate Taxpayer
shall pay or cause to be paid to the Stockholder the Tax Benefit Payment (if
any) determined pursuant to Section 3.1(b). Such Tax Benefit Payment shall be
made, at the sole discretion of the Corporate Taxpayer, by wire or Automated
Clearing House transfer of immediately available funds to the bank account
previously designated by the Stockholder to the Corporate Taxpayer or as
otherwise agreed by the Corporate Taxpayer and the Stockholder.

(b)    Certain Definitions.

(i)    A “Tax Benefit Payment” means an amount (which shall not be less than
zero) equal to the sum of the Net Tax Benefit and the Interest Amount.

 

13



--------------------------------------------------------------------------------

(ii)    Subject to Section 3.3, the “Net Tax Benefit” for a Taxable Year shall
be an amount equal to the excess, if any, of 65% of the Cumulative Net Realized
Tax Benefit as of the end of such Taxable Year (or portion thereof) over the
total amount of Tax Benefit Payments previously made under Section 3.1(a).

(iii)    The “Interest Amount” for a Taxable Year (or portion thereof) shall
equal interest on the Net Tax Benefit with respect to such Taxable Year (or
portion thereof) calculated at the Agreed Rate compounded annually from the due
date (without extensions) for filing the U.S. federal income Tax Return of the
Corporate Taxpayer for such Taxable Year until the Payment Date; provided, that
notwithstanding anything to the contrary contained in this Agreement, (i) the
Interest Amount with respect to any Deferred Payment shall be calculated at the
Agreed Rate compounded annually accruing from the due date (without extensions)
for filing the U.S. federal income Tax Return of the Corporate Taxpayer for the
Fourth Tax Year and no interest of any kind shall be payable with respect to any
Deferred Payments for any portion of the Deferral Period and (ii) the Interest
Amount with respect to any payment, or portion thereof, relating to Seller
Expense Deductions (each a “Seller Expense Deduction Amount”) shall be
calculated at the Agreed Rate compounded annually accruing from the due date
(without extensions) for filing the U.S. federal income Tax Return of the
Corporate Taxpayer for the Fourth Tax Year and no interest of any kind shall be
payable with respect to any Seller Expense Deduction Amount for any portion of
the Seller Expense Deduction Deferral Period.

(c)    Final Year. In the event there are any Tax Assets remaining, the
Corporate Taxpayer shall include with the Tax Benefit Schedule for the Taxable
Year of the Corporate Taxpayer that includes the twelfth (12th) anniversary of
the Closing Date (the “Final Year”) a written statement in reasonable detail
summarizing the Tax Assets that will remain outstanding after such Final Year
and the dollar amount thereof (the “Post-Final Year Tax Assets Amount”). Such
additional information shall be considered a Schedule under this Agreement. The
Corporate Taxpayer shall pay to the Stockholder, concurrently with the
applicable Payment Date for the Tax Benefit Payment for such Final Year (or if
there is no such Tax Benefit Payment, within five (5) Business Days after such
Schedule becomes final in accordance with ARTICLE II), an amount equal to (the
“Present Value Payment”): the sum of (i) the net present value, discounted at
the Early Termination Rate as of the Payment Date therefor, of the result of 65%
of Post-Final Year Tax Assets Amount, plus (ii) interest on the amount described
in the immediately preceding clause (i) calculated at the Agreed Rate compounded
annually from the due date (without extensions) for filing the U.S. federal
income Tax Return of the Corporate Taxpayer for the Final Year until the Payment
Date for the Present Value Payment. The Present Value Payment shall be made, at
the sole discretion of the Corporate Taxpayer, by wire or Automated Clearing
House transfer of immediately available funds to a bank account or accounts
designated by the Stockholder or as otherwise agreed by the Corporate Taxpayer
and the Stockholder. The computation of the Present Value Payment shall be
subject to the Reconciliation Procedures.

 

14



--------------------------------------------------------------------------------

3.2    Deferred Payments. Notwithstanding anything to the contrary contained in
this Agreement, the Corporate Taxpayer shall have no obligation to make any Tax
Benefit Payments to the extent arising out of the Additional Basis Recovery or
the R&D Credit under this Agreement until the Payment Date applicable to the
third Taxable Year after the Closing Date (but in no event including any Taxable
Year beginning after December 31, 2022) (the “Deferral Period”). The amount of
any Cumulative Net Realized Tax Benefit relating to any portion of the Deferral
Period, together with any Interest Amount relating thereto as determined under
Section 3.1(b), shall be paid to the Stockholder ratably over the nine
(9) Taxable Year period starting with the Fourth Tax Year (any such payment, a
“Deferred Payment”). Notwithstanding anything to the contrary contained in this
Agreement, the Corporate Taxpayer shall have no obligation to make any Tax
Benefit Payments to the extent arising out of the Seller Expense Deductions
under this Agreement until the Payment Date applicable to the Fourth Tax Year
(the “First Seller Expense Deduction Payment Date” with all Taxable Years (or
portions thereof) prior to the First Seller Expense Deduction Payment Date the
“Seller Expense Deduction Deferral Period”). The Tax Benefit Payments
attributable to the Seller Expense Deductions, together with any Interest Amount
relating thereto as determined under Section 3.1(b), shall be paid to the
Stockholder ratably over the three (3) Taxable Year period following the end of
the Seller Expense Deduction Deferral Period. Notwithstanding anything to the
contrary contained in this Agreement, the Seller Expense Deductions shall be
deemed to have created a Realized Tax Benefit during the Seller Expense
Deduction Deferral Period, and Corporate Taxpayer shall make Tax Benefit
payments attributable to the Seller Expense Deductions, together with any
Interest Amount relating thereto as determined under Section 3.1(b), ratably
over the three (3) Taxable Year period following the end of the Seller Expense
Deduction Deferral Period.

3.3    Duplicative Payments. It is intended that the provisions of this
Agreement will not result in a duplicative payment of any amount required under
this Agreement. It is also intended that the provisions of this Agreement,
subject to ARTICLE IV, will result in an amount equal to 65% of the Cumulative
Net Realized Tax Benefit as of any determination date having been paid to the
Stockholder pursuant to this Agreement, plus interest as provided herein;
provided, that, for the avoidance of doubt, and subject to Section 3.4, the
foregoing shall not be construed as creating a clawback obligation in the event
that more than 65% of the Cumulative Net Realized Tax Benefit has been paid to
the Stockholders as a result of a subsequent reduction in the Cumulative Net
Realized Tax Benefit pursuant to a Determination or otherwise. The provisions of
this Agreement shall be construed in the appropriate manner to ensure such
intentions are realized.

3.4    Excess Payments. In the event that an Amended Schedule reflects a
decrease in the Realized Tax Benefit (including, without limitation, by reason
of net operating loss carryovers or carrybacks) and payments have previously
been made based on the higher Realized Tax Benefit reflected in any prior
Schedule (any such excess, an “Excess Payment”), future Tax Benefit Payments to
the Shareholder, if any, to be made under this Agreement shall be reduced by the
amount of the Excess Payment until such Excess Payment has effectively been
repaid.

3.5    Stock and Stockholder of the Corporate Taxpayer. TRA Payments and any
other payments hereunder are not conditioned on the Stockholder holding any
stock of the Corporate Taxpayer (or any successor thereto) or any other Person.

 

15



--------------------------------------------------------------------------------

3.6    Interest Amount Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable Agreed Rate or Default Rate shall exceed
the maximum lawful interest rate that may be contracted for, charged, taken,
received or reserved in accordance with applicable Law (the “Maximum Rate”), the
Agreed Rate and Default Rate (as applicable) shall be limited to the Maximum
Rate; provided, that any amounts unpaid as a result of such limitation (other
than with respect to an Early Termination Payment) shall be paid (together with
interest calculated at the Agreed Rate or the Default Rate (as applicable) with
respect to the period such amounts remained unpaid) on subsequent payment dates
to the extent not exceeding the legal limitation.

3.7    Payment Limitations. The Corporate Taxpayer and the Stockholder hereby
acknowledge and agree that, as of the date of this Agreement, the aggregate
value of the Tax Benefit Payments cannot be reasonably ascertained for U.S.
federal income or other applicable tax purposes. Notwithstanding anything to the
contrary in this Agreement, unless the Stockholder notifies the Corporate
Taxpayer otherwise, the stated maximum selling price (within the meaning of
Treasury Regulations section 15A.453-1(c)(2)) with respect to the transactions
contemplated by the Merger Agreement shall not exceed 120% of the amount of the
Final Merger Consideration (as defined in the Merger Agreement) received in
connection with such transactions (which Final Merger Consideration, for the
avoidance of doubt, shall include the amount of any cash and the fair market
value of any Parent Class A Stock received in such transactions and shall
exclude the fair market value of any Tax Benefit Payments) and the amount of the
Final Merger Consideration received in connection with such transactions and the
aggregate Tax Benefit Payments to the Stockholder in respect of such
transactions (other than amounts accounted for as interest under the Code) shall
not exceed such stated maximum selling price.

3.8    Day Count Convention. All computations using the Agreed Rate, Default
Rate or Early Termination Rate shall use the “Actual/360” day count convention.

ARTICLE IV

TERMINATION

4.1    Early Termination, Change in Control and Breach of Agreement.

(a)    The Corporate Taxpayer may, following the third anniversary of this
Agreement and with the prior written consent of a majority of the disinterested
members of the Board, terminate this Agreement with respect to all amounts
payable to the Stockholder (including, for the avoidance of doubt, any
transferee pursuant to Section 7.5(a)) at any time by paying or causing to be
paid to the Stockholder an Early Termination Payment; provided, that this
Agreement shall terminate only upon the payment in full of such Early
Termination Payment to the Stockholder; provided, further, that the Corporate
Taxpayer may withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid. Upon payment of an Early Termination Payment to the Stockholder the
Corporate Taxpayer shall not have any further payment obligations in respect of
the Stockholder under this Agreement, other than for any Tax Benefit Payment
(i) agreed to by the Corporate Taxpayer and the Stockholder as due and payable
but unpaid as of the Early Termination Date, (ii) that is the subject of an
Objection Notice, which will be payable in

 

16



--------------------------------------------------------------------------------

accordance with resolution of the issues identified in such Objection Notice
pursuant to this Agreement, and (iii) due for the Taxable Year ending with or
including the Early Termination Date (except to the extent that the amounts
described in clauses (i), (ii) or (iii) above are included in the calculation of
the Early Termination Payment).

(b)    In the event of a Change in Control or in the event that the Corporate
Taxpayer materially breaches any of its material obligations under this
Agreement, whether as a result of failure to make any payment when due pursuant
to the terms of this Agreement, failure to honor any other material obligation
required hereunder or by operation of Law as a result of the rejection of this
Agreement in a case commenced under the Bankruptcy Code or otherwise (any such
event, a “Breach”), then all obligations hereunder shall be accelerated, and
such obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such Change in Control or breach, as applicable, to the
Stockholder and shall include, but not be limited to, (i) the Early Termination
Payment calculated as if an Early Termination Notice had been delivered on the
date of such Change in Control or breach (and the Corporate Taxpayer shall
provide the Stockholder with an Early Termination Schedule, which shall become
final in accordance with the procedures set forth in Section 4.2), (ii) any Tax
Benefit Payment agreed to by the Corporate Taxpayer and the Stockholder as due
and payable but unpaid as of the date of such Change in Control or breach, as
applicable (iii) any Tax Benefit Payment that is the subject of an Objection
Notice, which will be payable in accordance with resolution of the issues
identified in such Objection Notice pursuant to this Agreement and (iv) any Tax
Benefit Payment due for the Taxable Year ending with or including the date of
such Change in Control or breach, as applicable (except to the extent that the
amounts described in clauses (ii), (iii) and (iv) above are included in the
calculation of the amount described in clause (i) above). Notwithstanding the
foregoing, (A) in the event of a Change in Control, the Stockholder may waive
the acceleration of payments hereunder pursuant to this Section 4.1(b), in which
case for each Taxable Year ending on or after the date of the Change in Control,
all TRA Payments shall be calculated by applying clauses (a) and (c) of the
definition of “Valuation Assumptions,” substituting in each case the term “the
date of the Change in Control” for “the Early Termination Date”, and (B) in the
event that the Corporate Taxpayer materially breaches this Agreement, the
Stockholder shall be entitled to elect to receive the amounts set forth in
clauses (i), (ii), (iii) and (iv) above or to seek specific performance of the
terms hereof. The Parties agree that it will not be considered to be a material
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within forty-five (45) calendar days of the date such
payment is due (for the avoidance of doubt, taking into account Sections 3.3,
5.2 and 5.3).

(c)    Divestiture Acceleration Payment. In the event of a Divestiture, the
Corporate Taxpayer shall pay to the Stockholder the Divestiture Acceleration
Payment in respect of such Divestiture, which shall be calculated utilizing the
Valuation Assumptions, as adjusted pursuant to Section 4.3(c).

4.2    Early Termination Notice. If the Corporate Taxpayer chooses to exercise
its right of early termination under Section 4.1, the Corporate Taxpayer shall
deliver to the Stockholder, notice of such intention to exercise such right
(“Early Termination Notice”) and a schedule (the “Early Termination Schedule”)
specifying the Corporate Taxpayer’s intention to exercise such right and showing
in reasonable detail the calculation of the Early Termination Payment. The Early
Termination Schedule will become final and binding with respect to the
Stockholder thirty

 

17



--------------------------------------------------------------------------------

(30) calendar days from the first date on which the Corporate Taxpayer sent the
Stockholder such Early Termination Schedule unless (a) the Stockholder within
thirty (30) calendar days after the date the Corporate Taxpayer sent such
Schedule or amendment thereto provides the Corporate Taxpayer with an Objection
Notice with respect to such Early Termination Schedule or (b) the Stockholder
provides a written waiver of the right to provide any Objection Notice with
respect to such Schedule or amendment thereto within the period described in
clause (a) above, in which case such Schedule or amendment thereto becomes
binding on the date the waiver is received by the Corporate Taxpayer. If the
Corporate Taxpayer and the Stockholder, for any reason, are unable to resolve
the issues raised in such Objection Notice within thirty (30) calendar days
after receipt by the Corporate Taxpayer of the Objection Notice, the Corporate
Taxpayer and the Stockholder shall employ the Reconciliation Procedures. The
date on which every Early Termination Schedule under this Agreement becomes
final with respect to the Stockholder in accordance with this Section 4.2 shall
be the “Early Termination Effective Date”.

4.3    Payment upon Early Termination.

(a)    Within five (5) Business Days after the Early Termination Effective Date
or the effective date of the applicable Divestiture, as applicable, the
Corporate Taxpayer shall pay or cause to be paid to the Stockholder an amount
equal to the Early Termination Payment or Divestiture Acceleration Payment, as
applicable. Such payment shall be made, at the sole discretion of the Corporate
Taxpayer, by wire or Automated Clearing House transfer of immediately available
funds to a bank account or accounts designated by the Stockholder or as
otherwise agreed by the Corporate Taxpayer and the Stockholder.

(b)    An “Early Termination Payment” shall equal the net present value,
discounted at the Early Termination Rate as of the Early Termination Date, of
all Tax Benefit Payments that would be required to be paid by the Corporate
Taxpayer to the Stockholder under Sections 3.1 and 3.2 beginning from the Early
Termination Date assuming that the Valuation Assumptions are applied.

(c)    A “Divestiture Acceleration Payment” shall equal the net present value,
discounted at the Early Termination Rate as of the Early Termination Date, of
all Tax Benefit Payments resulting solely from the Tax Assets (or portion
thereof) that are the subject of the Divestiture (or, without duplication, any
other portion of such Tax Asset to the extent that the Additional Basis Recovery
attributable thereto is not recoverable for U.S. federal income tax purposes
after the applicable Divestiture) that would be required to be paid by the
Corporate Taxpayer to the Stockholder under Sections 3.1 or 3.2 beginning from
the Early Termination Date assuming the Valuation Assumptions are applied. The
computation of the Divestiture Acceleration Payment shall be subject to the
Reconciliation Procedures. For the avoidance of doubt, with respect to any Tax
Year of the Corporate Taxpayer, no Divestiture Acceleration Payment shall become
due and payable in respect of any amount to the extent such amount has been or
will be taken into account in any other payment from the Corporate Taxpayer to
the Stockholder under this Agreement during such Tax Year.

 

18



--------------------------------------------------------------------------------

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

5.1    Subordination. Notwithstanding any other provision of this Agreement to
the contrary, any TRA Payment (or portion thereof) required to be made under
this Agreement shall rank subordinate and junior in right of payment to any
principal, interest (including interest which accrues after the commencement of
any case or proceeding in bankruptcy, or the reorganization of the Corporate
Taxpayer or any Subsidiary thereof), fees, premiums, charges, expenses,
attorneys’ fees or other obligations in respect of indebtedness for borrowed
money of the Corporate Taxpayer (and its wholly-owned Subsidiaries, if
applicable) (“Senior Obligations”) and shall rank pari passu with all current or
future unsecured obligations of Corporate Taxpayer (and its wholly-owned
Subsidiaries, as applicable) that are not Senior Obligations.

5.2    Late Payments by the Corporate Taxpayer. The amount of all or any portion
of any TRA Payment not made to the Stockholders when due under the terms of this
Agreement (taking into account any deferral under Sections 3.2 or 5.3) shall be
payable together with any interest thereon, computed at the Default Rate and
commencing from the date on which such TRA Payment was due and payable.

5.3    Payment Deferral.

(a)    Notwithstanding anything to the contrary provided herein, to the extent
that, at the time any TRA Payment becomes due and payable hereunder, (i) the
Corporate Taxpayer Group is not permitted, pursuant to the terms of any
outstanding or committed indebtedness for borrowed money to make such TRA
Payment (not including an Early Termination Payment, other than one in
connection with a Change in Control or Breach), or if, after making such TRA
Payment, the Corporate Taxpayer Group would be in breach or default under the
terms of any such indebtedness, or (ii) (A) the Corporate Taxpayer does not have
the cash on hand to make such TRA Payment, and (B) the Corporate Taxpayer is not
able to obtain cash from the Corporate Taxpayer Group to fund such TRA Payment
because (1) the Corporate Taxpayer Group is not permitted, pursuant to the terms
of any such indebtedness, to make tax distributions or similar payments to the
Corporate Taxpayer to allow it to make such TRA Payment, or if, after making
such TRA Payment, the Corporate Taxpayer Group would be in breach or default
under the terms of any such indebtedness, or (2) the applicable members of the
Corporate Taxpayer Group do not have the cash on hand to make the payment
described in clause (1) above, then, in each case, upon prior notice to the
Stockholder, the Corporate Taxpayer shall be permitted to defer such TRA Payment
until the condition described in clauses (i) or (ii) above is no longer
applicable.

(b)    If the Corporate Taxpayer defers any TRA Payment (or portion thereof)
pursuant to Section 5.3(a), such deferred amount shall accrue interest at the
Agreed Rate, from the date that such amounts originally became due and owing
pursuant to the terms hereof to the Payment Date, compounded annually, and such
deferred amounts shall not be treated as late payments or as a breach of any
obligation under this Agreement, provided that, for the avoidance of doubt, if
Section 5.2 becomes applicable because the conditions described in clauses (i)
and (ii) in Section 5.3(a) are no longer applicable and such TRA Payment (or
portion thereof) still

 

19



--------------------------------------------------------------------------------

has not been paid to the Stockholder, then Section 5.2, and not this
Section 5.3(b), shall apply for the period commencing on the date on which such
conditions are no longer applicable. Notwithstanding the foregoing, if any TRA
Payment (or portion thereof) is deferred pursuant to the terms of Section 5.3(a)
for a period of twelve (12) consecutive months, such deferred amount shall
thereupon accrue interest at the Default Rate from and after the last day of
such 12-month period.

ARTICLE VI

CERTAIN COVENANTS

6.1    Participation in the Corporate Taxpayer’s Tax Matters. Except as
otherwise provided herein, the Corporate Taxpayer shall have full responsibility
for, and sole discretion over, all Tax matters concerning the Corporate Taxpayer
and its Subsidiaries, including the preparation, filing or amending of any Tax
Return and defending, contesting or settling any issue pertaining to Taxes.
Notwithstanding the foregoing, the Corporate Taxpayer shall notify the
Stockholder of, and keep the Stockholder reasonably informed with respect to,
the portion of any audit of the Corporate Taxpayer and its Subsidiaries by a
Taxing Authority the outcome of which is reasonably expected to materially
affect the rights and obligations of the Stockholder under this Agreement, and
shall provide to the Stockholder reasonable opportunity to provide information
and other input to the Corporate Taxpayer and its respective advisors concerning
the conduct of any such portion of such audit.

6.2    Consistency. The Corporate Taxpayer and the Stockholder agree to report
and cause to be reported for all purposes, including federal, state and local
Tax purposes, all Tax-related items (including the use and existence of any Tax
Assets and each Tax Benefit Payment) in a manner consistent with that specified
by the Corporate Taxpayer in any Schedule provided by or on behalf of the
Corporate Taxpayer under this Agreement unless otherwise required by Law based
on written advice of an Advisory Firm.

6.3    Future Indebtedness. If the Corporate Taxpayer or any member of the
Corporate Taxpayer Group incurs any indebtedness after the date hereof, the
Corporate Taxpayer shall, and shall cause each other member of the Corporate
Taxpayer Group to, use commercially reasonable efforts to ensure that such
indebtedness does not prohibit, at any time in which no default or event of
default thereunder has occurred and is continuing: (a) in the case of the
Corporate Taxpayer, TRA Payments to be made in full when due, and (b) in the
case of any other member of the Corporate Taxpayer Group, payments to be made
directly or indirectly to the Corporate Taxpayer to enable the Corporate
Taxpayer to make TRA Payments in full when due on terms and conditions at least
as favorable to the Corporate Taxpayer as those as are then market (in the good
faith determination of the Corporate Taxpayer) for indebtedness of such type.
The Stockholder may, in its sole discretion, waive the requirements of this
Section 6.3 in whole or in part.

6.4    Cooperation. The Stockholder shall (a) furnish to the Corporate Taxpayer
in a timely manner any such information, documents and other materials as the
Corporate Taxpayer may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself (and its Affiliates,

 

20



--------------------------------------------------------------------------------

employees, representatives and other agents) available to the Corporate Taxpayer
(and its Affiliates, employees, representatives and other agents) to provide
explanations of documents and materials and such other information as the
Corporate Taxpayer or its representatives may reasonably request in connection
with any of the matters described in clause (a) above, and (c) reasonably
cooperate in connection with any such matter.

ARTICLE VII

MISCELLANEOUS

7.1    Notices. Any notice, request, demand, waiver, consent, approval or other
communication that is required or permitted hereunder shall be in writing and
shall be deemed given: (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, or (d) on the fifth
Business Day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications, to be valid, must be
addressed as follows:

 

  If to the Corporate Taxpayer, to:

    Vertiv Holdings Co

    1050 Dearborn Drive

    Columbus, OH 43085

    Attention:        Colin Flannery, its General Counsel

    Email:               colin.flannery@vertiv.com

  with a required copy (which shall not constitute notice) to:

    Skadden, Arps, Slate, Meagher & Flom LLP

    Four Times Square

    New York, New York 10036

    Attention:        Howard L. Ellin

                    C. Michael Chitwood

    Email:              howard.ellin@skadden.com

                     michael.chitwood@skadden.com

  If to the Stockholder, to:

    c/o VPE Holdings, LLC

    360 North Crescent Drive, South Bldg.

    Beverly Hills, CA 90210

    Attention:        Mary Ann Sigler, its President

    Email:               msigler@platinumequity.com

 

21



--------------------------------------------------------------------------------

  with a required copy (which shall not constitute notice) to:

    Morgan, Lewis & Bockius, LLP

    600 Anton Blvd, 18th Floor

    Costa Mesa, CA 92626

    Attention:        James W. Loss

                    Todd A. Hentges

    Fax:                  714.830.0700

    Email:               jim.loss@morganlewis.com

                     todd.hentges@morganlewis.com

Any Party may change its address, fax number or e-mail by giving the other Party
written notice of its new address or fax number in the manner set forth above.

7.2    Counterparts. This Agreement may be executed in counterparts, and any
Party hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become effective when each Party shall have received a counterpart of such
document signed by the other Parties. The Parties agree that the delivery of
this Agreement may be effected by means of an exchange of facsimile or
electronically transmitted signatures.

7.3    Entire Agreement; Third Party Beneficiaries. This Agreement, together
with the Merger Agreement, constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, between the Parties
with respect to the subject matter hereof. This Agreement shall be binding upon
and inure solely to the benefit of each party hereto and their respective
successors and permitted assigns, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

7.4    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law (a) such provision will
be fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms of such
illegal, invalid or unenforceable provision as may be possible.

7.5    Successors; Assignment; Amendments; Waivers.

(a)    The Stockholder is freely permitted to transfer any of its rights under
this Agreement (in whole or in part) without the prior written consent of the
Corporate Taxpayer or any other Person upon execution and delivery by the
transferee of a joinder to this Agreement executed by the transferee, in form
and substance substantially similar to Annex A to this Agreement, in which the
transferee agrees to become a “Stockholder” for all purposes of this Agreement,
except as otherwise provided in such joinder. Unless otherwise indicated,
references

 

22



--------------------------------------------------------------------------------

to the Stockholder in this Agreement include any transferee of the Stockholder
that becomes a Stockholder pursuant to this Section 7.5(a) and, in the event
there are multiple Stockholders, all references to “Stockholder” shall be deemed
to be references to the applicable Stockholders.

(b)    No provision of this Agreement may be amended unless such amendment is
approved in writing by the Corporate Taxpayer and the Stockholder. No provision
of this Agreement may be waived unless such waiver is in writing and signed by
the party against whom the waiver is to be effective.

(c)    All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the Parties and their
respective successors, permitted assigns, heirs, executors, administrators and
legal representatives. The Corporate Taxpayer shall require and cause any direct
or indirect successor (whether by purchase, merger, consolidation or otherwise)
to all or substantially all of the business or assets of the Corporate Taxpayer,
by written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporate Taxpayer would be
required to perform if no such succession had taken place (except to the extent
expressly provided by this Agreement).

7.6    Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

7.7    Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the Laws of the State of Delaware, without giving
effect to any choice of Law or conflict of Laws rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Delaware.

7.8    Consent to Jurisdiction; Waiver of Jury Trial. Each Party irrevocably
submits to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware (unless the Federal courts have exclusive jurisdiction over the matter,
in which case the United States District Court for the District of Delaware, or
the Court of Chancery of the State of Delaware does not have jurisdiction, in
which case the Superior Court of the State of Delaware) for the purposes of any
legal proceeding arising out of this Agreement, and agrees to commence any such
legal proceeding only in such courts. Each Party further agrees that service of
any process, summons, notice or document by United States registered mail to
such Party’s respective address set forth herein shall be effective service of
process for any such legal proceeding. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any legal
proceeding out of this Agreement in such courts, and hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such legal proceeding brought in any such court has been brought in an
inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING OR COUNTERCLAIM (WHETHER AT LAW, IN EQUITY, BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

23



--------------------------------------------------------------------------------

7.9    Reconciliation. In the event that the Corporate Taxpayer and the
Stockholder are unable to resolve a disagreement with respect to the matters
governed by ARTICLE II or ARTICLE IV within the relevant period designated in
this Agreement (a “Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert (the “Expert”) in
the particular area of disagreement mutually acceptable to such Parties. The
Expert shall be a partner or principal in a nationally recognized accounting or
law firm, and (unless the Corporate Taxpayer and the Stockholder agree
otherwise) the Expert shall not, and the firm that employs the Expert shall not,
have any material relationship with the Corporate Taxpayer or the Stockholder or
their Affiliates or other actual or potential conflict of interest. If the
Parties are unable to agree on an Expert within fifteen (15) calendar days of
the end of the thirty (30) calendar-day period set forth in Sections 2.2 or 4.2,
the Expert shall be appointed by the International Chamber of Commerce Centre
for Expertise. The Expert shall resolve any matter relating to the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within fifteen (15) calendar days or, in each case, as soon thereafter
as is reasonably practicable, in each case after the matter has been submitted
to the Expert for resolution. If the matter is not resolved before any payment
that is the subject of a disagreement would be due (in the absence of such
disagreement), the undisputed amount shall be paid on the date prescribed by
this Agreement, subject to adjustment upon resolution. For the avoidance of
doubt, this Section 7.9 shall not restrict the ability of the Corporate Taxpayer
or its Affiliates to determine when or whether to file or amend any Tax Return.
The costs and expenses relating to the engagement of such Expert or amending any
Tax Return in connection with any Reconciliation Dispute shall be borne equally
by the Corporate Taxpayer and the Stockholder. To the extent applicable, the
Corporate Taxpayer may withhold payments under this Agreement to collect amounts
due under the preceding sentence. Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section 7.9 shall be decided
by the Expert. The Expert shall finally determine any Reconciliation Dispute and
the determinations of the Expert pursuant to this Section 7.9 shall be binding
on the Corporate Taxpayer and the Stockholder and may be entered and enforced in
any court having jurisdiction.

7.10    Withholding. The Corporate Taxpayer shall be entitled to deduct and
withhold or cause to be deducted and withheld from any payment payable pursuant
to this Agreement such amounts required to be deducted and withheld with respect
to the making of such payment under the Code or any other applicable tax Law. If
any such withholding is so required in connection with any such payments, the
Corporate Taxpayer shall provide written notice to Stockholder of the amounts to
be deducted and withheld no later than five (5) Business Days prior to such
payment. Each Party shall expend commercially reasonable efforts to (a) avail
itself of any available exemptions from, or any refunds, credits or other
recovery of, any such Tax deductions and withholdings and shall cooperate with
the other Parties in providing any information and documentation (including an
Internal Revenue Service Form W-9 or other applicable Form) that may be
necessary to obtain such exemptions, refunds, credits or other recovery and
(b) minimize the amount of any such Tax deductions and withholdings. To the
extent that amounts are so withheld, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Person in respect of
which such deduction and withholding was made.

 

24



--------------------------------------------------------------------------------

7.11    Corporate Taxpayer Group Matters. The provisions of this Agreement shall
be applied with respect to the Corporate Taxpayer Group as it may exist from
time to time; and TRA Payments, Net Tax Benefit, Cumulative Net Realized Tax
Benefit, Realized Tax Benefit or Detriment and other applicable items hereunder
shall be computed with reference to the consolidated (or combined or unitary,
where applicable) taxable income, gain, loss, deduction and attributes of the
Corporate Taxpayer Group as a whole.

7.12    Confidentiality. The Stockholder (and each of its assignees, if any)
acknowledges and agrees that the information of the Corporate Taxpayer is
confidential and agrees to keep and retain in the strictest confidence and not
disclose to any Person any confidential matters acquired pursuant to this
Agreement of the Corporate Taxpayer and its Affiliates and successors, learned
by the Stockholder heretofore or hereafter, except (i) in the course of
performing any duties as necessary for the Corporate Taxpayer and its
Affiliates, (ii) as required by Law, legal process, or the rules of any stock
exchange, (iii) to enforce the terms of this Agreement, or defend any litigation
to which Stockholder is a party or (iv) to any acquirer or potential acquirer of
the Stockholder’s rights or obligations, in whole or in part, under this
Agreement or the Merger Agreement (provided such acquirer agrees to keep such
information confidential). This Section 7.12 shall not apply to (a) any
information that has been made publicly available by the Corporate Taxpayer or
any of its Affiliates, becomes public knowledge (except as a result of an act of
the Stockholder in violation of this Agreement) or is generally known to the
business community, (b) any information independently determined by the
Stockholder or provided to the Stockholder by a third party on a
non-confidential basis and (c) the disclosure of information to the extent
necessary for the Stockholder to prepare and file its Tax Returns, to respond to
any inquiries regarding the same from any Taxing Authority, to provide customary
reporting to its direct and indirect members and investors, or to prosecute or
defend any action, proceeding or audit by any Taxing Authority with respect to
such Tax Returns. Notwithstanding anything to the contrary herein or in any
other agreement, the Stockholder (and each of its assignees, if any) (and each
employee, representative or other agent of the Stockholder (or any of its
assignees, as applicable)) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure and any related tax
strategies of or relating to the Corporate Taxpayer and its Affiliates, the
Stockholder (or its assignee), and any of their transactions or agreements, and
all materials of any kind (including opinions or other tax analyses) that are
provided to the Stockholder (or its assignee) relating to such tax treatment and
tax structure and any related tax strategies.

If the Stockholder commits a breach, or threatens to commit a breach, of any of
the provisions of this Section 7.12, the Corporate Taxpayer and its Affiliates
shall have the right and remedy to have the provisions of this Section 7.12
specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the Corporate Taxpayer or its Affiliates and the
accounts and funds managed by the Corporate Taxpayer and that money damages
alone shall not provide an adequate remedy to such Persons. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.

7.13    Change in Law. Notwithstanding anything herein to the contrary, if, in
connection with an actual or proposed change in Law, the Stockholder reasonably
believes that the existence of this Agreement could have material adverse tax
consequences to the Stockholder (or its direct or indirect owners), then at the
election of such Stockholder and the receipt by the

 

25



--------------------------------------------------------------------------------

Stockholder of the written consent of the Corporate Taxpayer (such consent not
to be unreasonably withheld, conditioned or delayed) and to the extent specified
by the Stockholder, this Agreement shall cease to have further effect with
respect to the Stockholder.

[Signature page follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

 

CORPORATE TAXPAYER: VERTIV HOLDING CO By:  

/s/ Rob Johnson

Name:   Rob Johnson Title:   Chief Executive Officer STOCKHOLDER: VPE HOLDINGS,
LLC By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   President

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

ANNEX A

Form of Joinder to the Tax Receivable Agreement

This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), dated as of [●], by and between Vertiv Holding Co, a Delaware
corporation (the “Corporate Taxpayer”), and [●] (the “Permitted Transferee”).

WHEREAS, on [●], the Permitted Transferee acquired (the “Acquisition”) from [●]
(the “Transferor”) the right to receive any and all payments that may become due
and payable to the Transferor under the Tax Receivable Agreement (as defined
below); and

WHEREAS, the Transferor, in connection with the Acquisition, has required the
Permitted Transferee to execute and deliver this Joinder pursuant to Section 7.5
of the Tax Receivable Agreement, dated as of February 7, 2020, by and between
the Corporate Taxpayer, the Stockholder (as defined therein) (the “Tax
Receivable Agreement”).

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the Permitted Transferee hereby agrees as follows:

Section 1.1. Definitions. To the extent capitalized words used in this Joinder
are not defined n this Joinder, such words have the respective meanings set
forth in the Tax Receivable Agreement.

Section 1.2. Joinder. The Permitted Transferee hereby acknowledges and agrees to
become a “Stockholder” (as defined in the Tax Receivable Agreement) for all
purposes of the Tax Receivable Agreement.

Section 1.3. Notice. Any notice, request, consent, claim, demand, approval,
waiver or other communication hereunder to the Permitted Transferee shall be
delivered or sent to the Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.1 of the Tax Receivable
Agreement.

Section 1.4. Governing Law. This Joinder shall be governed by and interpreted
and enforced in accordance with the Laws of the State of Delaware, without
giving effect to any choice of Law or conflict of Laws rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Joinder as of the
date first above written.

 

CORPORATE TAXPAYER:

VERTIV HOLDING CO

By:  

 

Name:   Title:  

PERMITTED TRANSFEREE:

[●]  

By:  

 

Name:   Title:  

[Signature Page to Joinder to Tax Receivable Agreement]